Case 1:20-cv-02816-JMS-MJD Document 1-6 Filed 10/30/20 Page 1 of 16 PageID #: 68




                                                                 Exhibit D
Case 1:20-cv-02816-JMS-MJD Document 1-6 Filed 10/30/20 Page 2 of 16 PageID #: 69




                                                                 Exhibit D
Case 1:20-cv-02816-JMS-MJD Document 1-6 Filed 10/30/20 Page 3 of 16 PageID #: 70




                                                                 Exhibit D
Case 1:20-cv-02816-JMS-MJD Document 1-6 Filed 10/30/20 Page 4 of 16 PageID #: 71




                                                                 Exhibit D
Case 1:20-cv-02816-JMS-MJD Document 1-6 Filed 10/30/20 Page 5 of 16 PageID #: 72




                                                                 Exhibit D
Case 1:20-cv-02816-JMS-MJD Document 1-6 Filed 10/30/20 Page 6 of 16 PageID #: 73




                                                                 Exhibit D
Case 1:20-cv-02816-JMS-MJD Document 1-6 Filed 10/30/20 Page 7 of 16 PageID #: 74




                                                                 Exhibit D
Case 1:20-cv-02816-JMS-MJD Document 1-6 Filed 10/30/20 Page 8 of 16 PageID #: 75




                                                                 Exhibit D
Case 1:20-cv-02816-JMS-MJD Document 1-6 Filed 10/30/20 Page 9 of 16 PageID #: 76




                                                                 Exhibit D
Case 1:20-cv-02816-JMS-MJD Document 1-6 Filed 10/30/20 Page 10 of 16 PageID #: 77




                                                                 Exhibit D
Case 1:20-cv-02816-JMS-MJD Document 1-6 Filed 10/30/20 Page 11 of 16 PageID #: 78




                                                                 Exhibit D
Case 1:20-cv-02816-JMS-MJD Document 1-6 Filed 10/30/20 Page 12 of 16 PageID #: 79




                                                                 Exhibit D
Case 1:20-cv-02816-JMS-MJD Document 1-6 Filed 10/30/20 Page 13 of 16 PageID #: 80




                                                                 Exhibit D
Case 1:20-cv-02816-JMS-MJD Document 1-6 Filed 10/30/20 Page 14 of 16 PageID #: 81




                                                                 Exhibit D
Case 1:20-cv-02816-JMS-MJD Document 1-6 Filed 10/30/20 Page 15 of 16 PageID #: 82




                                                                 Exhibit D
Case 1:20-cv-02816-JMS-MJD Document 1-6 Filed 10/30/20 Page 16 of 16 PageID #: 83




                                                                 Exhibit D
